DETAILED ACTION
Remarks
This office action is in response to the application filled on 9/12/2019. Claims 1-14 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. KP 10-2019-0093444, filed on 7/31/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“communication unit” in claim 1
Communication unit described on fig 1, block 110 and [0056] of PGPUB of submitted specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim (s) 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 14, under step 1 analysis, the claim is a non-statutory category. Claim recites “recording medium having recorded thereon a program” includes non-statutory subject matter such as signal. The Specification does not provide a definition for the “recording medium” and only provides an open-end examples of what a processor-readable medium may be in [0353] of PGPUB of submitted specification.
Examiner suggests adding “non-transitory” to overcome 101 rejection. Example rephrase could be “non-transitory recording medium having recorded thereon a program”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 13 and 14), which recites “determine an area on the determined first route, in which at least one robot is deployed” is unclear. It is not clear if one robot is the same robot as first robot or another robot different than the first robot. 
For the examination purposes “at least one robot” is interpreted as the second robot (different robot than the first robot).
Dependent claim(s) 2-12 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 2, which recites “the deployment area is part of a control area and includes at least one unit area”, is not clear. It is not clear if the deployment area is referring to first deployment area, or second deployment area, or  all deployment areas of all of the robots (deployment area corresponding to each of the plurality of robots).
For the examination purposes, the deployment area is interpreted as all deployment areas of all of the robots.
Regarding claim 6, which recites “update the first operation to return to the first deployment area” is not clear. It is not clear if updating the first operation to return the first robot to the start point/another specified point inside the first deployment area or not. The robot is already inside the deployment area and didn’t go outside of the deployment area. The robot just travelled from one point to another point inside the deployment area.
For the examination purposes, the claim was interpreted as updating the first operation to return the first robot to the start point inside the first deployment area.
Regarding claim 7, which recites “if the associated operation is the second associated operation, the processor is configured to exchange the second deployment area and the first deployment area” is not clear. Per submitted specification the second associated operation is when robot need to go out of the deployment area for completing the assigned operation/task (see at least [0201] and fig 16 of PGPUB of submitted specification). It is not clear if second deployment area corresponding to second robot is set as the first deployment area corresponding to first robot or just switch the deployment areas or not in case of second associated operation.
For the examination purposes, the claim was interpreted as the second deployment area is set as the first deployment area in case of second associated operation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,894,664 (“Brady”).
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Brady discloses a method for controlling a plurality of robots (see fig 2, where block 222, server; 230-1 and 230-2 are robots. Server, 222 is controlling the robots. See also col 11, lines 3-8, where “the server 222 and/or the processors 226 may be configured to control or direct, or to recommend or suggest, collaboration between or among one or more of the robots 230-1, 230-2 and one or more humans or other systems or machines in the performance of one or more tasks or in the execution of one or more functions.”), comprising:
 receiving information including an operation and a deployment area corresponding to each of the plurality of robots (see col 6, lines 42-46, where “At a fulfillment center, receiving inbound shipments of items and placing the items into storage, or retrieving ordered items from storage and preparing the items for delivery to customers”; see also col 10, lines 15-22; see also col 10, lines 30-34, where  “the server 222 and/or the processors 226 may also operate … or items transported by one or more of the robots 230-1, 230-2”; see also col 10, lines 47-67, where “For example, the server 222 and/or the processors 226 may be configured to determine an optimal path or route between two locations for the execution of a given mission or task to be executed by robots 230-1, 230-2 on any basis…. An optimal path or route may, in some embodiments, also identify zones where one or more of the robots 230-1, 230-2 is permitted to operate or is restricted from operating”; given mission/task (item to be transported) corresponds to operation. Processor also identifying the operating zones for each robot. Operating zones correspond to deployment areas.); 
determining a first route corresponding to a first operation corresponding to a first robot among the plurality of robots (see col 11, lines 18-23, where “the server 222 and/or the processors 226 may be configured to transmit a single instruction, or a series of instructions, identifying a source of an item, a destination for the item, and a path or route to be traveled from the source to the destination to one or more robots.”; see fig 12, block 1210, received request for item to be delivered from origin to destination; block 1252 and 1260, first robot deliver item from origin to destination. See also fig 13, where 130 is the item to be transported to bin/final destination, 1325 by robot. Item to be transported corresponds to operation.), if the first operation corresponding to the first robot includes an operation for moving out of a first deployment area corresponding to the first robot (see fig 1G, where robot, 130-2 is delivering items to P1B and P1C. Robot, 130-2 is completing the task by delivering the items to designated locations. Fig 1G illustrates a situation where one robot is completing the task by moving out of the deployment area (or start location/point) where the destination of delivery is another location/area inside the facility. See also col 5, lines 56-63, where “the server 122 transmits an instruction to the robot 130-2 to deliver the items 10A, 10B to bins 125-1, 125-2 over the network 190. For example, and as is shown in FIG. 1G, the instruction may include coordinates or other physical or logical identifiers of rendezvous points P1B, P1c at which the robot 130-2 is to transfer the items 10A, 10B into the bins 125-1, 125-2.”; See fig 13A-D, where 1330-1 is the first robot, 1330-2 is the second robot and 1330-3 is the third robot. 1323 is the restricted zone, 1327 is the boundary defining the restricted zone. Deployment area for first robot, 1330-1 is So in order to transport the item, 130 to final destination, 1325 the first robot need to move out of the deployment area or start point/area of the first robot. See also col 36, lines 63-67, where “As is shown in FIGS. 13C-13H, where the path or route for transporting the item 130 passes through the restricted zone 1323, a pair of rendezvous points P13A, P13B for the transfer of the item 130 may be selected at points on the boundary 1327, e.g., based on coordinates or other physical”.);  
determining an area on the determined first route, in which at least one robot is deployed (see fig 13, where robot 1330-2 is deployed inside the restricted zone);
determining an associated operation between the first robot and a second robot, wherein the second robot is deployed in the determined area (see fig 13, where robot 1330-2, second robot is deployed inside the restricted zone (or determined zone) that is outside of the deployment area of first robot. Associated operation is transferring item from first robot to second robot.); and 
updating a second operation corresponding to the second robot or a second deployment area corresponding to the second robot, based on the determined associated operation (see col 37, lines 1-33, where “As is shown in FIG. 13C, the robot 1330-1 may then determine a path or route to the rendezvous point P13A from outside of the restricted zone 1323, while the robot 1330-2 may then determine a path or route to the rendezvous point P13A from within the restricted zone 1323. Concurrently, or at a later time, the robot 1330-3 may determine a path or route to the rendezvous point P13B from outside of the restricted zone 13A, the robot 1330-1 may receive further tasking outside of the restricted zone 1323. The robot 1330-2 may then determine a path or route from the rendezvous point P13A to the rendezvous point P13B within the restricted zone 1323.”; second robot is determining/updating the route to the rendezvous point P13A from within the restricted zone 1323.).
Regarding claim 14, as best understood in view of indefiniteness rejection explained above, Brady further discloses a recording medium having recorded thereon a program (see col 20, lines 19-25, where “Some embodiments of the systems and methods of the present disclosure may also be provided as a computer executable program product including a non-transitory machine-readable storage medium having stored thereon instructions (in compressed or uncompressed form) that may be used to program a computer ( or other electronic device) to perform processes or methods described herein.”) for performing a method for controlling a plurality of robots (see fig 2, where block 222, server; 230-1 and 230-2 are robots. Server, 222 is controlling the robots. See also col 11, lines 3-8, where “the server 222 and/or the processors 226 may be configured to control or direct, or to recommend or suggest, collaboration between or among one or more of the robots 230-1, 230-2 and one or more humans or other systems or machines in the performance of one or more tasks or in the execution of one or more functions.”), the method comprising: 
receiving information including an operation and a deployment area corresponding to each of the plurality of robots (see col 6, lines 42-46, where “At a fulfillment center, receiving inbound shipments of items and placing the items into storage, or retrieving ordered items given mission/task (item to be transported) corresponds to operation. Processor also identifying the operating zones for each robot. Operating zones correspond to deployment areas.); 
determining a first route corresponding to a first operation corresponding to a first robot among the plurality of robots (see col 11, lines 18-23, where “the server 222 and/or the processors 226 may be configured to transmit a single instruction, or a series of instructions, identifying a source of an item, a destination for the item, and a path or route to be traveled from the source to the destination to one or more robots.”; see fig 12, block 1210, received request for item to be delivered from origin to destination; block 1252 and 1260, first robot deliver item from origin to destination. See also fig 13, where 130 is the item to be transported to bin/final destination, 1325 by robot. Item to be transported corresponds to operation.), if the first operation corresponding to the first robot includes an operation for moving out of a first deployment area corresponding to the first robot (see fig 1G, where robot, 130-2 is delivering items to P1B and P1C. Robot, 130-2 is completing the task by delivering the items to designated locations. Fig 1G illustrates a situation where one robot is completing the task by moving out of 1B, P1c at which the robot 130-2 is to transfer the items 10A, 10B into the bins 125-1, 125-2.”; See fig 13A-D, where 1330-1 is the first robot, 1330-2 is the second robot and 1330-3 is the third robot. 1323 is the restricted zone, 1327 is the boundary defining the restricted zone. Deployment area for first robot, 1330-1 is the start point which is on the left side boundary of restricted area. Deployment area for second robot, 1330-2 is inside the restricted area. Deployment area for third robot, 1330-3 is on the right side boundary of restricted area. So in order to transport the item, 130 to final destination, 1325 the first robot need to move out of the deployment area or start point/area of the first robot. See also col 36, lines 63-67, where “As is shown in FIGS. 13C-13H, where the path or route for transporting the item 130 passes through the restricted zone 1323, a pair of rendezvous points P13A, P13B for the transfer of the item 130 may be selected at points on the boundary 1327, e.g., based on coordinates or other physical”.);  
determining an area on the determined first route, in which at least one robot is deployed (see fig 13, where robot 1330-2 is deployed inside the restricted zone); 
determining an associated operation between the first robot and a second robot, wherein the second robot is deployed in the determined area (see fig 13, where robot 1330-2, second robot is deployed inside the restricted zone (or determined zone) that is outside of the , and 
updating a second operation corresponding to the second robot or a second deployment area corresponding to the second robot, based on the determined associated operation (see col 37, lines 1-33, where “As is shown in FIG. 13C, the robot 1330-1 may then determine a path or route to the rendezvous point P13A from outside of the restricted zone 1323, while the robot 1330-2 may then determine a path or route to the rendezvous point P13A from within the restricted zone 1323. Concurrently, or at a later time, the robot 1330-3 may determine a path or route to the rendezvous point P13B from outside of the restricted zone 1323…. As is shown in FIG. 13E, after the item 130 has been transferred from the robot 1330-1 to the robot 1330-2 at the rendezvous point P13A, the robot 1330-1 may receive further tasking outside of the restricted zone 1323. The robot 1330-2 may then determine a path or route from the rendezvous point P13A to the rendezvous point P13B within the restricted zone 1323.”; second robot is determining/updating the route to the rendezvous point P13A from within the restricted zone 1323.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,894,664 (“Brady”), and further in view of US 2021/0049349 (“Farokhi”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Brady further discloses an (see fig 2, where block 222, server; 230-1 and 230-2 are robots. Server, 222 is controlling the robots. See also col 11, lines 3-8, where “the server 222 and/or the processors 226 may be configured to control or direct, or to recommend or suggest, collaboration between or among one or more of the robots 230-1, 230-2 and one or more humans or other systems or machines in the performance of one or more tasks or in the execution of one or more functions.”; see col 14, lines 54-59, where “In some embodiments, edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of objects, or portions of objects, expressed in still or moving digital images may be identified using one or more algorithms or machine-learning tools.”; machine learning tools are used.), comprising: 
a communication unit configured to communicate with the plurality of robots (see col 10, lines 24-29, where “The server 222 and/or the processors 226 may operate one or more order processing and/or communication systems and/or software applications having one or more user interfaces, or communicate with one or more other computing devices or machines that may be connected to the network 290, for transmitting or receiving information in the form of digital or analog data, or for any other purpose.”); and 
a processor (see fig 2, block 226, processor) configured to: 
receive information including an operation and a deployment area corresponding to each of the plurality of robots (see col 6, lines 42-46, where “At a fulfillment center, receiving given mission/task (item to be transported) corresponds to operation. Processor also identifying the operating zones for each robot. Operating zones correspond to deployment areas.); 
determine a first route corresponding to a first operation corresponding to a first robot among the plurality of robots (see col 11, lines 18-23, where “the server 222 and/or the processors 226 may be configured to transmit a single instruction, or a series of instructions, identifying a source of an item, a destination for the item, and a path or route to be traveled from the source to the destination to one or more robots.”; see fig 12, block 1210, received request for item to be delivered from origin to destination; block 1252 and 1260, first robot deliver item from origin to destination. See also fig 13, where 130 is the item to be transported to bin/final destination, 1325 by robot. Item to be transported corresponds to operation.), if the first operation corresponding to the first robot includes an operation for moving out of a first deployment area corresponding to the first robot (see fig 1G, where robot, 130-2 is delivering items to P1B and P1C. Robot, 130-2 is completing the task by delivering the items to designated 1B, P1c at which the robot 130-2 is to transfer the items 10A, 10B into the bins 125-1, 125-2.”; See fig 13A-D, where 1330-1 is the first robot, 1330-2 is the second robot and 1330-3 is the third robot. 1323 is the restricted zone, 1327 is the boundary defining the restricted zone. Deployment area for first robot, 1330-1 is the start point which is on the left side boundary of restricted area. Deployment area for second robot, 1330-2 is inside the restricted area. Deployment area for third robot, 1330-3 is on the right side boundary of restricted area. So in order to transport the item, 130 to final destination, 1325 the first robot need to move out of the deployment area or start point/area of the first robot. See also col 36, lines 63-67, where “As is shown in FIGS. 13C-13H, where the path or route for transporting the item 130 passes through the restricted zone 1323, a pair of rendezvous points P13A, P13B for the transfer of the item 130 may be selected at points on the boundary 1327, e.g., based on coordinates or other physical”.); 
determine an area on the determined first route, in which at least one robot is deployed (see fig 13, where robot 1330-2 is deployed inside the restricted zone); 
determine an associated operation between the first robot and a second robot, wherein the second robot is deployed in the determined area (see fig 13, where robot 1330-2, second robot is deployed inside the restricted zone (or determined zone) that is outside of the ; and 
update a second operation corresponding to the second robot or a second deployment area corresponding to the second robot, based on the determined associated operation (see col 37, lines 1-33, where “As is shown in FIG. 13C, the robot 1330-1 may then determine a path or route to the rendezvous point P13A from outside of the restricted zone 1323, while the robot 1330-2 may then determine a path or route to the rendezvous point P13A from within the restricted zone 1323. Concurrently, or at a later time, the robot 1330-3 may determine a path or route to the rendezvous point P13B from outside of the restricted zone 1323…. As is shown in FIG. 13E, after the item 130 has been transferred from the robot 1330-1 to the robot 1330-2 at the rendezvous point P13A, the robot 1330-1 may receive further tasking outside of the restricted zone 1323. The robot 1330-2 may then determine a path or route from the rendezvous point P13A to the rendezvous point P13B within the restricted zone 1323.”; second robot is determining/updating the route to the rendezvous point P13A from within the restricted zone 1323.).
Brady does not explicitly discloses an artificial intelligence server. 
However Farokhi discloses an artificial intelligence server (see fig 2, block 96, remotely located server. See also [0182], where “The cloud-robotics based systems described herein further allows centralizing of information, such as information stored within the user database. This may permit easier data analysis (ex: big data), pattern recognition, and training of machine learning models.”; see also [0223], where “Face feature extraction of the experimental setup: This is a neural network based algorithm trained on a large annotated facial data set to be able .
Because both Brady and Farokhi are in the same field of endeavor of robotic control based on the environmental situation extracted from captured images. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Brady to incorporate the teachings of Farokhi by including the above feature, an artificial intelligence server, for reducing human involvement by providing personalized service to users utilizing the available resources efficiently (e.g. allocating right amount of robots in an area) by using computer algorithms.
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Brady further discloses a server, wherein the deployment area is part of a control area and includes at least one unit area (per submitted specification, control area is entire area in which the server provides service using robots, see [0169] of PGPUB of submitted specification. see Brady fig 13A, where 1320 is the fulfillment center and server is providing services inside the fulfilment center. 1320 corresponds to control area and 1320 includes multiple unit area e.g. 1323, restricted zone.), and 
the control area is a maximum activity range of the plurality of robots (the robots of Brady is providing services inside the control area. Maximum activity of all the robots are inside the control area/fulfilment center.).
Regarding claim 3, Brady further discloses a server, wherein the second deployment area is adjacent to the first deployment area (see fig 13A, where 1323 is the second .
Regarding claim 4, Brady further discloses a server, wherein the associated operation includes a first associated operation for taking over an operation between the first robot and the second robot, or a second associated operation for switching a deployment area between the first robot and the second robot (see fig 13D, where second robot, 1330-2 is taking over the item, 130 that is being transported from first robot, 1330-1. See also col 37, lines 9-25, where “As is shown in FIG. 13D, when the robot 1330-1 has arrived at the rendezvous point P13A outside of the restricted zone 1323, and the robot 1330-2 has arrived at the rendezvous point P13A within the restricted zone 1323, each of the robots 1330-1, 1330-2 may confirm their respective positions and/or alignments with respect to one another, e.g., using one or more sensors. The robot 1330-1 may then transfer the item 130 to the robot 1330-2 by one or more transfer systems, e.g., by operating one or more individually deployable floors, addressable conveyors or addressable diverters. Either the robot 1330-1 or the robot 1330-2, or both the robot 1330-1 and the robot 1330-2, may raise, lower or translate one or more transfer systems or components thereof with respect to a drive unit, or orient the transfer systems or components at any selected angles, as desired, in preparing to transfer the item therebetween.”).
Regarding claim 5, Brady further discloses a server, wherein, if the associated operation is the first associated operation, the processor is configured to update the second operation to moving the second robot to the first robot and taking over the first operation when the second robot encounters the first robot (see fig 13C, where second robot, 1330-2 is 13A. see also col 37, lines 1-5, where “As is shown in FIG. 13C, the robot 1330-1 may then determine a path or route to the rendezvous point P13A from outside of the restricted zone 1323, while the robot 1330-2 may then determine a path or route to the rendezvous point P13A from within the restricted zone 1323.”).
Regarding claim 6, as best understood in view of indefiniteness rejection explained above, Brady further discloses a server, wherein the processor is configured to update the second operation (see col 37, lines 1-33, where “As is shown in FIG. 13C, the robot 1330-1 may then determine a path or route to the rendezvous point P13A from outside of the restricted zone 1323, while the robot 1330-2 may then determine a path or route to the rendezvous point P13A from within the restricted zone 1323. Concurrently, or at a later time, the robot 1330-3 may determine a path or route to the rendezvous point P13B from outside of the restricted zone 1323…. As is shown in FIG. 13E, after the item 130 has been transferred from the robot 1330-1 to the robot 1330-2 at the rendezvous point P13A, the robot 1330-1 may receive further tasking outside of the restricted zone 1323. The robot 1330-2 may then determine a path or route from the rendezvous point P13A to the rendezvous point P13B within the restricted zone 1323.”; second robot is determining/updating the route to the rendezvous point P13A from within the restricted zone 1323.), and then update the first operation to return to the first deployment area (see fig 13E, where first robot, 1330-1 is returning from destination, the arrow shows the return direction; see also col 37, lines 26-29, where “As is shown in FIG. 13E, after the item 130 has been transferred from the robot 1330-1 to the robot 1330-2 at the rendezvous point P13A, the robot 1330-1 may receive further tasking”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,894,664 (“Brady”), and in view of US 2021/0049349 (“Farokhi”), as applied to claim 1 and 4 above, and further in view of US 2019/0094852 (“von Cavallar”).
Regarding claim 7, as best understood in view of indefiniteness rejection explained above, Brady further discloses a server wherein, the associated operation is the second associated operation (see col 37, lines 1-33, where “As is shown in FIG. 13C, the robot 1330-1 may then determine a path or route to the rendezvous point P13A from outside of the restricted zone 1323, while the robot 1330-2 may then determine a path or route to the rendezvous point P13A from within the restricted zone 1323. Concurrently, or at a later time, the robot 1330-3 may determine a path or route to the rendezvous point P13B from outside of the restricted zone 1323…. As is shown in FIG. 13E, after the item 130 has been transferred from the robot 1330-1 to the robot 1330-2 at the rendezvous point P13A, the robot 1330-1 may receive further tasking outside of the restricted zone 1323. The robot 1330-2 may then determine a path or route from the rendezvous point P13A to the rendezvous point P13B within the restricted zone 1323.”; second operation is second robot move to the rendezvous point P13A from within the restricted zone 1323 for taking the item from first robot as first is prohibited to go through the restricted zone.). 
Brady in view of Farokhi does not discloses the following limitation:
the processor is configured to exchange the second deployment area and the first deployment area.
However von Cavallar discloses a server, wherein, the processor is configured to exchange the second deployment area and the first deployment area (see fig 1E, where .
Because Brady, Farokhi and von Cavallar are in the same field of endeavor of robotic control and complete an assigned task by collaborations. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Brady in view of Farokhi to incorporate the teachings of von Cavallar by including the above feature, the processor is configured to exchange the second deployment area and the first deployment area, for completing the more demanding task and clearing the highly dense area.
Allowable Subject Matter
Claims 8-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:

US 2018/0203462 (“Sugiyama”) discloses a management server for controlling plural autonomous robots.
US 2019/0061166 (“Dai”) discloses a robot management system (e.g. allocating right amount of robots in an area based on the need).
US 2017/0053172 (“Nakasu”) discloses a method for density determination in an area based on the captured images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/S.T.K. /Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664